DETAILED ACTION

Response to Amendment
Claims 1-20 are currently pending.  Claims 1-6 and 16-20 are withdrawn from further consideration as being drawn to a non-elected invention.  The amended claims do overcome the previously stated 103 rejections.  However, upon further consideration, claims 7-15 are rejected under the following new 112 and 103 rejections.  This action is made FINAL as necessitated by the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 7, it is unclear what “CNTs” is referring to because it is not clearly defined in the claim.
With regards to claim 15, it is unclear how a single electrode can have four different amounts (i.e. 2.5 mg/cm2, 4.1 mg/cm2, 5.4 mg/cm2, and 7.7 mg/cm2) for the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al (CN 106058150 A) in view of Sun et al (CN 105428616 A), and further in view of Zou et al (CN 108091874 A).
Regarding claims 7 and 13, Xie et al discloses a method of preparing an active material layer (composite nanosheet for a cathode) comprising the steps of:  adding active material particles (transition metal compound precursor) into nanocellulose (first support material) and carbon nanotubes (conductive carbon material) in a solvent, and performing ultrasonic high-speed stirring (sonication) to obtain a uniform dispersion liquid; wherein the mass ratio of active material particles, nanocellulose, and carbon nanotubes is 80:10:10 corresponding to 0.16 g of active material, 0.02 g nanocellulose, and 0.02 g carbon nanotubes (Example 1).  In addition, the splitting of the step of adding active material particles into nanocellulose and carbon nanotubes into two steps with performing sonication with each step would have been obvious to one of ordinary skill in the art because the splitting of one step into two, where the processes are In re Boesch, 205 USPQ 215 (CCPA 1980).  The temperature and time of sonication is a result effective variable of optimizing the uniformity of the dispersion.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).
However, Xie et al does not expressly teach the steps of placing the dispersion liquid obtained in step (1) in a deep-cooling refrigerator and freezing it at -39°C for 12 hours, and then placing it in a freeze dryer and freeze-drying it at -40°C for 48 hours to obtain a NiCo2O4/NFC/CNT nanosheet composite; placing the nanosheet composite obtained in step (2) in a high temperature furnace purged with a protective gas, setting the temperature to 1000°C, and heating for 120 minutes to obtain a NiCo2O4/C/CNT nanosheet composite (claim 7); wherein step (2) is carried out by: placing the dispersion liquid in a freeze dryer for freeze drying under a pressure of less than 1 Pa (claim 13).  
Sun et al teaches the concept of freezing a bacterial cellulose (dispersion liquid comprising nanocellulose), then placing in a freeze dryer for freeze drying for 3 days, and then putting the freeze-dried bacterial cellulose into a tube furnace to burn (heat) it at 900°C under the protection of argon for two hours (pg. 4, lines 128-132).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Xie method of preparing an active material In re Boesch, 205 USPQ 215 (CCPA 1980).  The time and temperature of freezing and the temperature, pressure, and time of freeze drying are result effective variables of optimizing the three-dimensional structure of carbon fiber within the active material layer.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).  There is no evidence of criticality of the claimed time and temperature of freezing and the temperature, pressure, and time of freeze drying since the conditions recited in claim 7 is just one example of a process that can be used to form the nanosheet composite.
4 nanomaterial; and mixing 0.1 g of the nanosheet composite obtained in step (3) with 1 g of sulfur and heating the mixture at 155°C for 360 minutes to obtain the S/NiCo2O4/C/CNT nanosheet composite for the cathode of a lithium-sulfur battery (claim 7).
Zou et al discloses a method of preparing a nanometer nickel cobalt-sulphur particles (nanosheet composite) comprising the step of dissolving a nano nickel cobaltate (NiCo2O4 nanomaterial) in a solvent and adding sodium sulfide (sulfur), pour into a reaction kettle, wherein the reaction when poured into the reactor is heated up to 90-120°C for 6 hours (360 minutes); wherein the mass ratio of nano nickel cobaltate to sodium sulfide is 1-3:24-32 which corresponds to 89% to 97% sulfur ([0010],[0015]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Xie/Sun method of preparing an active material layer to include adding NiCoO4 nanomaterial; and mixing of the nanosheet composite obtained in step (3) with sulfur and heating the mixture at 120°C for 360 minutes to obtain the S/NiCo2O4/C/CNT nanosheet composite for the cathode of a lithium-sulfur battery in order to utilize nanometer nickel-cobalt-sulphur particles that have a good effect of fixing polysulfide, and weakening the shuttling effect of the battery (Abstract).  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Xie/Sun/Zou method of preparing an active material layer to include 0.1 g of NiCo2O4, 0.1 g nanocellulose, and 0.02 g of CNT because changes in proportion was held to have been obvious (In re Fields 134 USPQ 242 (CCPA 1962); In re Reese 129 USPQ 402 (CCPA 1961)).  There is no evidence of 2O4, nanocellulose, and CNT.  Further, the temperature of the reaction mixture is result effective variable of the optimizing the reaction of the nanometer nickel cobalt particles with the sulfur compound.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 9, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Xie/Sun/Zou method of preparing an active material layer to include a mass loading of sulfur of 85% because changes in proportion was held to have been obvious (In re Fields 134 USPQ 242 (CCPA 1962); In re Reese 129 USPQ 402 (CCPA 1961)).  There is no evidence of criticality of the claimed mass loading of sulfur.  In addition, He et al (US 2016/0294000) discloses a cathode active material layer comprising a mass loading of sulfur of 85% (Table 2).
Regarding claim 10, the Office takes the position that it is within the level of skill of one of ordinary skill in the art to utilize a concentration of nanocellulose in the nanocellulose solution that is 100 mg/l in order to provide a desired mass ratio of nanocellulose in the Xie active material layer.    
Regarding claim 11, Xie et al also discloses a solvent such as deionized water (pg. 4, lines 134-135).
Regarding claim 12, the Office takes the position that it is within the level of skill of one of ordinary skill in the art to perform sonication at a power of 400 W in order to form an uniform dispersion.  

Regarding claim 15, Sun et al discloses a method of preparing a positive pole piece (electrode) comprising the step of: mixing a positive electrode active sulfur (nanosheet composite) with a conductive agent, and a polyvinylidene fluoride in a mass ratio of 7:2:1 (pg. 3, line 121 to pg. 4, line 125).  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Xie/Sun/Zhou method of preparing an active material layer to include a mass of sulfur per unit area 2.5 mg/cm2, 4.1 mg/cm2, 5.4 mg/cm2, and 7.7 mg/cm2 in order to optimize the amount of sulfur in the active material layer by modifying the thickness of the active material layer.  In addition, the Office takes the position that a conductive agent that is acetylene black is well known in the battery art.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Xie et al in view of Sun et al and Zou et al as applied to claim 7, and further in view of He et al (US 2016/0294000).
However, Xie et al as modified by Sun et al and Zou et al does not expressly teach CNT that is pretreated with nitric acid.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Xie/Sun/Zou method of preparing an active material layer to include CNT that is pretreated with nitric acid in order to create meso-scaled pores to enable the interior structure being accessed by electrolyte ([0089]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 7-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.S.C/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729